Citation Nr: 0421855	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-10 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to July 1978.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

In a July 1995 rating decision, the RO denied service 
connection for a right ankle disorder, claimed as secondary 
to the service-connected left knee disability.  In a February 
1997 rating decision, the RO (in part) considered a claim of 
"Service connection for a right ankle (emphasis added) and 
foot condition.  The decision specifically stated, " Service 
connection is established for a right ankle (emphasis added) 
and foot condition.  A 10 percent evaluation will be 
assigned."  Page 4 of the rating decision (listing the 
service connected disabilities, diagnostic codes, and 
ratings) showed that service connection was established for 
" pes planus with traumatic arthritis, right foot."  There 
has been no severance of service connection for right ankle 
disability in the interim.  Consequently, it is unclear from 
the record why a current claim of secondary service 
connection for right ankle disability would not be moot.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should review its February 1997 
rating decision granting secondary 
service connection for right ankle 
disability and its subsequent ratings 
denying same and resolve the 
inconsistencies noted above.  
Specifically, if it is concluded that the 
subsequent rating decisions were correct, 
the RO should explain how it is that 
denial of service connection for right 
ankle disability would be warranted 
without an intervening severance in the 
interim since the February 1997 rating, 
and any interpretation of the February 
1997 decision other than that it was 
granting service connection for right 
ankle disability must be explained in 
detail.  If service connection for right 
ankle disability remains denied, the  RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to clarify the current 
posture of the claim and to determine the Board's 
jurisdiction in this matter.  No action is required of the 
appellant unless he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

